           Case 2:16-cv-02632-KJM-CKD Document 100 Filed 08/21/20 Page 1 of 2


 1   JOHN K. SKOUSEN, SBN 192581
     jskousen@fisherphillips.com
 2   CHRISTOPHER M. AHEARN, SBN 239089
     cahearn@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 4   Irvine, California 92614
     Telephone: (949) 851-2424
 5   Facsimile: (949) 851-0152

 6   APRIL A. PERKINS, SBN 322166
     aperkins@fisherphillips.com
 7   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
 8   Sacramento, CA 95814
     Telephone: (916) 210-0400
 9   Facsimile: (916) 210-0401

10   Attorneys for Defendant, BALL METAL BEVERAGE CONTAINER CORP.

11
                                    UNITED STATES DISTRICT COURT
12
                     EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
13

14   ROBERT WESTFALL, DAVID E.                    Case No: 2:16-cv-02632-KJM-CKD
     ANDERSON, LYNN BOBBY, and DAVID
15   ELLINGER,
                                                  DEFENDANT’S STATEMENT OF
16                        Plaintiffs,             NON-OPPOSITION TO PLAINTIFFS’
                                                  MOTION FOR ORDER (1)
17           v.                                   GRANTING PRELIMINARY
                                                  APPROVAL OF PROPOSED CLASS
18   BALL METAL BEVERAGE CONTAINER                ACTION SETTLEMENT; (2)
     CORP.,                                       PROVISIONALLY CERTIFYING
19                                                SETTLEMENT CLASSES; (3)
                          Defendant.              DIRECTING DISSEMINATION OF
20                                                NOTICE PACKET TO CLASS; AND
                                                  (4) SETTING SCHEDULE FOR FINAL
21                                                APPROVAL PROCESS

22                                                DATE: September 4, 2020
                                                  TIME:  10:00 a.m.
23                                                CTRM.: 4, 15th Floor

24

25

26

27

28
                                               1
        DEFENDANT’S STATEMENT OF NON-OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER GRANTING
               PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT, ET AL.
     FP 38507980.1
           Case 2:16-cv-02632-KJM-CKD Document 100 Filed 08/21/20 Page 2 of 2


 1   TO THE COURT, PLAINTIFFS, AND THEIR ATTORNEYS OF RECORD:

 2           On August 5, 2020 Plaintiffs ROBERT WESTFALL, DAVID E. ANDERSON, LYNN BOBBY,

 3   and DAVID ELLINGER (hereinafter “Plaintiffs”) filed a Motion for Order (1) Granting Preliminary

 4   Approval of Proposed Class Action Settlement; (2) Provisionally Certifying Settlement Classes; (3)

 5   Directing Dissemination of Notice Packet to Class; and (4) Setting Schedule for Final Approval Process

 6   which is set for hearing on September 4, 2020.

 7           PLEASE TAKE NOTICE that, pursuant to United States District Court for the Eastern District

 8   of California, Local Rule 230(c), Defendant BALL METAL BEVERAGE CONTAINER CORP. hereby

 9   submits this Statement of Non-Opposition to said motion.

10

11   Date: August 21, 2020               FISHER & PHILLIPS LLP

12
                                                 /s/ April A. Perkins
13                                       By:
                                                 JOHN K. SKOUSEN
14                                               CHRISTOPHER M. AHEARN
                                                 APRIL A. PERKINS
15
                                                 Attorneys for Defendant
16                                               BALL METAL BEVERAGE CONTAINER
17

18

19

20

21

22

23

24

25

26

27

28
                                               2
        DEFENDANT’S STATEMENT OF NON-OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER GRANTING
               PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT, ET AL.
     FP 38507980.1
